Title: From Thomas Jefferson to Joseph Fenwick, 29 April 1792
From: Jefferson, Thomas
To: Fenwick, Joseph


          
            Philadelphia Apr. 29. 1792.
          
          Th: Jefferson presents his compliments to Mr. Fenwick and incloses him a letter, a power of attorney, an extrait baptistaire and certificat  de vie of Mr. de Rieux his neighbor in Virginia, on the subject of a legacy on which he troubled him before. He cannot better put Mr. Fenwick au fait of Mr. de Rieux’ desires on the present occasion than by inclosing de Rieux’ letter of March 31. to Th: J. Mr. Fenwick’s attention to this business will oblige him and serve a very worthy neighbor.
        